DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–62 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2020/0203754 A1.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 30 July 2020, 25 August 2020, 18 September 2020, 24 September 2020, 26 October 2020, 22 January 2021, 11 May 2021, 30 July 2021, 15 November 2021, and 28 December 2021 were filed before the mailing of a first Office Action on the merits.  The submissions comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 214 (e.g., [0426], [0666]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: POSITIVE ELECTRODE ACTIVE MATERIAL INCLUDING LITHIUM COBALTATE WITH LITHIUM TITANATE AND MAGNESIUM OXIDE WITHIN CAVITY OF LITHIUM COBALTATE.

The disclosure is objected to because of the following informalities:
Reference character 214 is referred to as a separator in paragraph [0426]. Reference character 14 is used to designate a separator. Reference character 14 should be used to designate a separator in paragraph [0426].
Reference character 214 is referred to as a separator in paragraph [0666]. Reference character 14 is used to designate a separator. Paragraph [0666] is a listing of reference characters. Reference character 14 has previously designated a separator in paragraph [0666]. Reference character 214 designating a separator should be removed from paragraph [0666].
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1–62 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "in a vicinity of the crystal defect." The term "vicinity" is a relative term that renders the claim indefinite. The term "vicinity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "in a vicinity of the crystal defect" is indefinite.
Claim 2 recites the limitation "in a vicinity of the crystal defect." The term "vicinity" is a relative term that renders the claim indefinite. The term "vicinity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "in a vicinity of the crystal defect" is indefinite.
Claim 2 recites the limitation "a representative element" in line 6. Claim 2 has previously recited the limitation "a representative element" in line 5. It is unclear if "a representative element" recited in line 6 is further limiting "a representative element" recited in line 5.
Claim 3 recites the limitation "in a vicinity of the grain boundary." The term "vicinity" is a relative term that renders the claim indefinite. The term "vicinity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "in a vicinity of the grain boundary" is indefinite.
Claim 4 recites the limitation "in a vicinity of the grain boundary." The term "vicinity" is a relative term that renders the claim indefinite. The term "vicinity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "in a vicinity of the grain boundary" is indefinite.
Claim 4 recites the limitation "a representative element" in line 8. Claim 2 has previously recited the limitation "a representative element" in line 7. It is unclear if "a representative element" recited in line 8 is further limiting "a representative element" recited in line 7.
Claim 5 recites the limitation "in a vicinity of the crack portion." The term "vicinity" is a relative term that renders the claim indefinite. The term "vicinity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "in a vicinity of the crack portion" is indefinite.
Claim 6 recites the limitation "in a vicinity of the crack portion." The term "vicinity" is a relative term that renders the claim indefinite. The term "vicinity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "in a vicinity of the crack portion" is indefinite.
Claim 6 recites the limitation "a representative element" in line 8. Claim 2 has previously recited the limitation "a representative element" in line 7. It is unclear if "a representative element" recited in line 8 is further limiting "a representative element" recited in line 7.
Claim 7 is directly dependent from claim 1 and includes all the limitations of claim 1. Therefore, claim 7 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is directly dependent from claim 2 and includes all the limitations of claim 2. Therefore, claim 8 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is directly dependent from claim 3 and includes all the limitations of claim 3. Therefore, claim 9 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is directly dependent from claim 4 and includes all the limitations of claim 4. Therefore, claim 10 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is directly dependent from claim 5 and includes all the limitations of claim 5. Therefore, claim 11 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is directly dependent from claim 6 and includes all the limitations of claim 6. Therefore, claim 12 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "in the vicinity of the crack portion." The term "vicinity" is a relative term that renders the claim indefinite. The term "vicinity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "in the vicinity of the crack portion" is indefinite.
Claim 14 recites the limitation "in the vicinity of the crack portion." The term "vicinity" is a relative term that renders the claim indefinite. The term "vicinity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "in the vicinity of the crack portion" is indefinite.
Claim 15 recites the limitation "in the vicinity of the crystal defect." The term "vicinity" is a relative term that renders the claim indefinite. The term "vicinity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "in the vicinity of the crystal defect" is indefinite.
Claim 16 recites the limitation "in the vicinity of the crystal defect." The term "vicinity" is a relative term that renders the claim indefinite. The term "vicinity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "in the vicinity of the crystal defect" is indefinite.
Claim 17 recites the limitation "in the vicinity of the grain boundary." The term "vicinity" is a relative term that renders the claim indefinite. The term "vicinity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "in the vicinity of the grain boundary" is indefinite.
Claim 18 recites the limitation "in the vicinity of the grain boundary." The term "vicinity" is a relative term that renders the claim indefinite. The term "vicinity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "in the vicinity of the grain boundary" is indefinite.
Claim 19 recites the limitation "in the vicinity of the crack portion." The term "vicinity" is a relative term that renders the claim indefinite. The term "vicinity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "in the vicinity of the crack portion" is indefinite.
Claim 20 recites the limitation "in the vicinity of the crack portion." The term "vicinity" is a relative term that renders the claim indefinite. The term "vicinity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "in the vicinity of the crack portion" is indefinite.
Claim 21 recites the limitation "in the vicinity of the crack portion." The term "vicinity" is a relative term that renders the claim indefinite. The term "vicinity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "in the vicinity of the crack portion" is indefinite.
Claim 22 recites the limitation "in the vicinity of the crack portion." The term "vicinity" is a relative term that renders the claim indefinite. The term "vicinity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "in the vicinity of the crack portion" is indefinite.
Claim 23 is directly dependent from claim 2 and includes all the limitations of claim 2. Therefore, claim 23 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 is directly dependent from claim 4 and includes all the limitations of claim 4. Therefore, claim 24 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 is directly dependent from claim 6 and includes all the limitations of claim 6. Therefore, claim 25 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 is directly dependent from claim 16, indirectly dependent from claim 2, and includes all the limitations of claims 2 and 16. Therefore, claim 26 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 is directly dependent from claim 18, indirectly dependent from claim 4, and includes all the limitations of claims 4 and 18. Therefore, claim 27 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 is directly dependent from claim 20, indirectly dependent from claim 6, and includes all the limitations of claims 6 and 20. Therefore, claim 28 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation "in the vicinity of the crystal defect." The term "vicinity" is a relative term that renders the claim indefinite. The term "vicinity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "in the vicinity of the crystal defect" is indefinite.
Claim 30 recites the limitation "in the vicinity of the crystal defect." The term "vicinity" is a relative term that renders the claim indefinite. The term "vicinity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "in the vicinity of the crystal defect" is indefinite.
Claim 31 recites the limitation "in the vicinity of the grain boundary." The term "vicinity" is a relative term that renders the claim indefinite. The term "vicinity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "in the vicinity of the grain boundary" is indefinite.
Claim 32 recites the limitation "in the vicinity of the grain boundary." The term "vicinity" is a relative term that renders the claim indefinite. The term "vicinity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "in the vicinity of the grain boundary" is indefinite.
Claim 33 recites the limitation "in the vicinity of the crack portion." The term "vicinity" is a relative term that renders the claim indefinite. The term "vicinity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "in the vicinity of the crack portion" is indefinite.
Claim 34 recites the limitation "in the vicinity of the crack portion." The term "vicinity" is a relative term that renders the claim indefinite. The term "vicinity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "in the vicinity of the crack portion" is indefinite.
Claim 35 is directly dependent from claim 1 and includes all the limitations of claim 1. Therefore, claim 35 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 is directly dependent from claim 2 and includes all the limitations of claim 2. Therefore, claim 36 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 is directly dependent from claim 3 and includes all the limitations of claim 3. Therefore, claim 37 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 is directly dependent from claim 4 and includes all the limitations of claim 4. Therefore, claim 38 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 39 is directly dependent from claim 5 and includes all the limitations of claim 5. Therefore, claim 39 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 is directly dependent from claim 6 and includes all the limitations of claim 6. Therefore, claim 40 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41 is indirectly dependent from claim 1 and includes all the limitations of claim 1. Therefore, claim 41 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 42 is indirectly dependent from claim 2 and includes all the limitations of claim 2. Therefore, claim 42 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 43 is indirectly dependent from claim 3 and includes all the limitations of claim 3. Therefore, claim 43 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 44 is indirectly dependent from claim 4 and includes all the limitations of claim 4. Therefore, claim 44 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 45 is indirectly dependent from claim 5 and includes all the limitations of claim 5. Therefore, claim 45 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 46 is indirectly dependent from claim 6 and includes all the limitations of claim 6. Therefore, claim 46 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 47 is directly dependent from claim 1 and includes all the limitations of claim 1. Therefore, claim 47 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 48 is directly dependent from claim 2 and includes all the limitations of claim 2. Therefore, claim 48 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 49 is directly dependent from claim 3 and includes all the limitations of claim 3. Therefore, claim 49 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 50 is directly dependent from claim 4 and includes all the limitations of claim 4. Therefore, claim 50 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 51 is directly dependent from claim 5 and includes all the limitations of claim 5. Therefore, claim 51 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 52 is directly dependent from claim 6 and includes all the limitations of claim 6. Therefore, claim 52 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 53 is indirectly dependent from claim 1 and includes all the limitations of claim 1. Therefore, claim 53 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 54 is indirectly dependent from claim 2 and includes all the limitations of claim 2. Therefore, claim 54 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 55 is indirectly dependent from claim 3 and includes all the limitations of claim 3. Therefore, claim 55 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 56 is indirectly dependent from claim 4 and includes all the limitations of claim 4. Therefore, claim 56 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 57 is indirectly dependent from claim 5 and includes all the limitations of claim 5. Therefore, claim 51 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 58 is indirectly dependent from claim 6 and includes all the limitations of claim 6. Therefore, claim 58 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 59 recites the limitation "in a vicinity of the end portion of the crack portion." The term "vicinity" is a relative term that renders the claim indefinite. The term "vicinity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "in a vicinity of the end portion of the crack portion" is indefinite.
Claim 60 recites the limitation "in the vicinity of the end portion of the crack portion." The term "vicinity" is a relative term that renders the claim indefinite. The term "vicinity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "in the vicinity of the end portion of the crack portion" is indefinite.
Claims 61 and 62 are directly or indirectly dependent from claim 59 and include all the limitations of claim 59. Therefore, claims 61 and 62 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5–8, 11–14, 47, 48, 51, and 52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (CN 105024047 A).
Regarding claim 1, Chen discloses a lithium-ion secondary battery comprising a positive electrode active material, wherein the positive electrode active material comprises:
a composite oxide containing lithium and cobalt (see composite positive electrode active material, [0009]),
a crystal defect observed from a TEM image (see surface gaps and pits, [0009]), and
a representative element in the crystal defect or in a vicinity of the crystal defect (see LMP, [0009]).
Although Chen does not explicitly disclose the crystal defect is observed from a TEM image, the claims are drawn to a product and the method of observing the structure of the product does not structural differentiate the product. Therefore, Chen discloses a crystal defect that is observable from a TEM image.
Regarding claim 7, Chen discloses all claim limitations set forth above and further discloses a lithium-ion secondary battery:
wherein the representative element is magnesium (see Mg, [0009]).
Regarding claim 47, Chen discloses all claim limitations set forth above and further discloses a lithium-ion secondary battery:
wherein a positive electrode active material layer comprises the positive electrode active material and a conductive additive (see graphite fiber, [0037]), and
wherein the conductive additive comprises carbon fiber (see graphite fiber, [0037]).
Regarding claim 2, Chen discloses a lithium-ion secondary battery comprising a positive electrode active material, wherein the positive electrode active material comprises:
a composite oxide containing lithium and cobalt (see composite positive electrode active material, [0009]),
a crystal defect observed from a TEM image (see surface gaps and pits, [0009]),
a representative element in a superficial portion of the positive electrode active material (FIG. 3, [0017]), and
a representative element in the crystal defect or in a vicinity of the crystal defect (see LMP, [0009]).
Although Chen does not explicitly disclose the crystal defect is observed from a TEM image, the claims are drawn to a product and the method of observing the structure of the product does not structural differentiate the product. Therefore, Chen discloses a crystal defect that is observable from a TEM image.
Regarding claim 8, Chen discloses all claim limitations set forth above and further discloses a lithium-ion secondary battery:
wherein the representative element is magnesium (see Mg, [0009]).
Regarding claim 48, Chen discloses all claim limitations set forth above and further discloses a lithium-ion secondary battery:
wherein a positive electrode active material layer comprises the positive electrode active material and a conductive additive (see graphite fiber, [0037]), and
wherein the conductive additive comprises carbon fiber (see graphite fiber, [0037]).
Regarding claim 5, Chen discloses a lithium-ion secondary battery comprising a positive electrode active material, wherein the positive electrode active material comprises:
a composite oxide containing lithium and cobalt (see composite positive electrode active material, [0009]),
a crack portion observed from a TEM image (see surface gaps and pits, [0009]), and
a representative element in the crack portion or in a vicinity of the crack portion (see LMP, [0009]).
Although Chen does not explicitly disclose the crack portion is observed from a TEM image, the claims are drawn to a product and the method of observing the structure of the product does not structural differentiate the product. Therefore, Chen discloses a crack portion that is observable from a TEM image.
Regarding claim 11, Chen discloses all claim limitations set forth above and further discloses a lithium-ion secondary battery:
wherein the representative element is magnesium (see Mg, [0009]).
Regarding claim 13, Chen discloses all claim limitations set forth above and further discloses a lithium-ion secondary battery:
wherein an atomic ratio of magnesium to cobalt in the crack portion or in the vicinity of the crack portion measured by a TEM-EDX point analysis is between 0 and 0.22 (see Mg, [0009]).
Although Chen does not explicitly disclose the atomic ratio is measured by a TEM-EDX, the claims are drawn to a product and the method of observing the structure of the product does not structural differentiate the product. Therefore, Chen discloses an atomic ratio that is measurable by a TEM-EDX.
Regarding claim 51, Chen discloses all claim limitations set forth above and further discloses a lithium-ion secondary battery:
wherein a positive electrode active material layer comprises the positive electrode active material and a conductive additive (see graphite fiber, [0037]), and
wherein the conductive additive comprises carbon fiber (see graphite fiber, [0037]).
Regarding claim 6, Chen discloses a lithium-ion secondary battery comprising a positive electrode active material, wherein the positive electrode active material comprises:
a composite oxide containing lithium and cobalt (see composite positive electrode active material, [0009]),
a crack portion observed from a TEM image (see surface gaps and pits, [0009]),
a representative element in a superficial portion of the positive electrode active material (FIG. 3, [0017]), and
a representative element in the crack portion or in a vicinity of the crack portion (see LMP, [0009]).
Although Chen does not explicitly disclose the crack portion is observed from a TEM image, the claims are drawn to a product and the method of observing the structure of the product does not structural differentiate the product. Therefore, Chen discloses a crack portion that is observable from a TEM image.
Regarding claim 12, Chen discloses all claim limitations set forth above and further discloses a lithium-ion secondary battery:
wherein the representative element is magnesium (see Mg, [0009]).
Regarding claim 14, Chen discloses all claim limitations set forth above and further discloses a lithium-ion secondary battery:
wherein an atomic ratio of magnesium to cobalt in the crack portion or in the vicinity of the crack portion measured by a TEM-EDX point analysis is between 0 and 0.22 (see Mg, [0009]).
Although Chen does not explicitly disclose the atomic ratio is measured by a TEM-EDX, the claims are drawn to a product and the method of observing the structure of the product does not structural differentiate the product. Therefore, Chen discloses an atomic ratio that is measurable by a TEM-EDX.
Regarding claim 52, Chen discloses all claim limitations set forth above and further discloses a lithium-ion secondary battery:
wherein a positive electrode active material layer comprises the positive electrode active material and a conductive additive (see graphite fiber, [0037]), and
wherein the conductive additive comprises carbon fiber (see graphite fiber, [0037]).

Claim(s) 3, 4, 9, 10, 17, 18, 31, 32, 37, 38, 59, and 60 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satow et al. (US 2016/0013478 A1, hereinafter Satow).
Regarding claim 3, Satow discloses a lithium-ion secondary battery comprising a positive electrode active material, wherein the positive electrode active material comprises:
a composite oxide containing lithium and cobalt (see lithium cobaltate, [0124]),
a grain boundary observed from a TEM image (see grain boundaries, [0124]), and
a representative element in the grain boundary or in a vicinity of the grain boundary (see grain boundaries, [0124]).
Although Satow does not explicitly disclose the grain boundary is observed from a TEM image, the claims are drawn to a product and the method of observing the structure of the product does not structural differentiate the product. Therefore, Satow discloses a grain boundary that is observable from a TEM image.
Regarding claim 9, Satow discloses all claim limitations set forth above and further discloses a lithium-ion secondary battery:
wherein the representative element is magnesium (see Mg, [0124]).
Regarding claim 17, Satow discloses all claim limitations set forth above and further discloses a lithium-ion secondary battery:
wherein the positive electrode active material comprises titanium in the grain boundary or in the vicinity of the grain boundary (see Ti, [0124]).
Regarding claim 31, Satow discloses all claim limitations set forth above and further discloses a lithium-ion secondary battery:
wherein the positive electrode active material comprises fluorine in the grain boundary or in the vicinity of the grain boundary (see fluorine, [0124]).
Regarding claim 37, Satow discloses all claim limitations set forth above and further discloses a lithium-ion secondary battery:
wherein the positive electrode active material comprises titanium in a superficial portion of the positive electrode active material (see Ti, [0124]).
Regarding claim 4, Satow discloses a lithium-ion secondary battery comprising a positive electrode active material, wherein the positive electrode active material comprises:
a composite oxide containing lithium and cobalt (see lithium cobaltate, [0124]),
a grain boundary observed from a TEM image (see grain boundaries, [0124]),
a representative element in a superficial portion of the positive electrode active material (see surface, [0124]), and
a representative element in the grain boundary or in a vicinity of the grain boundary (see grain boundaries, [0124]).
Although Satow does not explicitly disclose the grain boundary is observed from a TEM image, the claims are drawn to a product and the method of observing the structure of the product does not structural differentiate the product. Therefore, Satow discloses a grain boundary that is observable from a TEM image.
Regarding claim 10, Satow discloses all claim limitations set forth above and further discloses a lithium-ion secondary battery:
wherein the representative element is magnesium (see Mg, [0124]).
Regarding claim 18, Satow discloses all claim limitations set forth above and further discloses a lithium-ion secondary battery:
wherein the positive electrode active material comprises titanium in the grain boundary or in the vicinity of the grain boundary (see Ti, [0124]).
Regarding claim 32, Satow discloses all claim limitations set forth above and further discloses a lithium-ion secondary battery:
wherein the positive electrode active material comprises fluorine in the grain boundary or in the vicinity of the grain boundary (see fluorine, [0124]).
Regarding claim 38, Satow discloses all claim limitations set forth above and further discloses a lithium-ion secondary battery:
wherein the positive electrode active material comprises titanium in a superficial portion of the positive electrode active material (see Ti, [0124]).
Regarding claim 59, Satow discloses a lithium-ion secondary battery comprising a positive electrode active material, wherein the positive electrode active material comprises:
a composite oxide containing lithium and cobalt (see lithium cobaltate, [0124]),
a crack portion observed from a TEM image (see grain boundaries, [0124]),
magnesium and fluorine in an end portion of the crack portion or in a vicinity of the end portion of the crack portion (see grain boundaries, [0124]).
Although Satow does not explicitly disclose the crack portion is observed from a TEM image, the claims are drawn to a product and the method of observing the structure of the product does not structural differentiate the product. Therefore, Satow discloses a crack portion that is observable from a TEM image.
Regarding claim 60, Satow discloses all claim limitations set forth above and further discloses a lithium-ion secondary battery:
wherein the positive electrode active material comprises titanium in the end portion of the crack portion or in the vicinity of the end portion of the crack portion (see Ti, [0124]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 15, 16, 19–23, 25, 26, 28–30, 33–36, 39–42, 45, and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 105024047 A) as applied to claim(s) 1, 2, 5, and 6 above, and further in view of Satow (US 2016/0013478 A1) and Liu et al. (CN 102610806 A, hereinafter Liu).
Regarding claims 15, 16, 19–23, 25, 26, 28–30, 33–36, 39–42, 45, and 46, Chen discloses all claim limitations set forth above, but does not explicitly disclose a lithium-ion secondary battery:
wherein the positive electrode active material comprises titanium in the crystal defect or in the vicinity of the crystal defect;
wherein the positive electrode active material comprises fluorine in the crystal defect or in the vicinity of the crystal defect;
wherein an atomic ratio of titanium to cobalt in the crack portion or in the vicinity of the crack portion measured by a TEM-EDX point analysis is greater than or equal to 0.05;
wherein the positive electrode active material comprises titanium in the crack portion or in the vicinity of the crack portion;
wherein the positive electrode active material comprises fluorine in the crack portion or in the vicinity of the crack portion.
Satow discloses a lithium-ion secondary battery comprising a positive electrode active material layer comprising a positive electrode active material particle comprising lithium cobaltate and at least one of magnesium and fluorine (see lithium cobaltate, [0124]), wherein the positive electrode active material comprises titanium in the crystal defect or in the vicinity of the crystal defect (see Ti, [0124]), wherein the positive electrode active material comprises titanium in the crack portion or in the vicinity of the crack portion (see Ti, [0124]), (see Ti, [0124]), wherein an atomic ratio of titanium to cobalt in the crack portion measured by a TEM-EDX point analysis is greater than or equal to 0.05 (see Ti, [0124]); wherein the positive electrode active material comprises fluorine in the crystal defect or in the vicinity of the crystal defect (see fluorine, [0124]); wherein the positive electrode active material comprises fluorine in the crack portion or in the vicinity of the crack portion (see fluorine, [0124]) to suppress the decrease in discharge capacity in low-temperature discharge during charge and discharge after the battery in a charged state is exposed to high temperature ([0013], [0124]). Chen and Satow are analogous art because they are directed to positive electrode active material particles including lithium cobaltate. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the positive electrode active material particle of Chen with the titanium of Satow in order to suppress the decrease in discharge capacity in low-temperature discharge during charge and discharge after the battery in a charged state is exposed to high temperature.
Although Satow does not explicitly disclose the atomic ratio is measured by a TEM-EDX point analysis, the claims are drawn to a product and the method of measuring the atomic ratio of the product does not structural differentiate the product. Therefore, Satow discloses the atomic ratio that could be measured by a TEM-EDX point analysis.
Modified Chen does not explicitly disclose:
wherein a relative value of a concentration of the representative element is greater than or equal to 0.4 and less than or equal to 1.5 when a surface of the positive electrode active material is subjected to an XPS analysis and a concentration of cobalt is defined as 1;
wherein a relative value of a concentration of titanium is greater than or equal to 0.05 and less than or equal to 0.4 when a surface of the positive electrode active material is subjected to an XPS analysis and a concentration of cobalt is defined as 1;
wherein the positive electrode active material comprises titanium in the superficial portion of the positive electrode active material;
wherein an atomic ratio of titanium to cobalt in the superficial portion of the positive electrode active material measured by a TEM-EDX point analysis is between 0.10 and 0.18.
Liu discloses a lithium-ion secondary battery comprising a positive electrode, the positive electrode comprising a positive electrode active material particle comprising lithium cobaltate (FIG. 2, [0012]), wherein the positive electrode active material particle comprises titanium, magnesium, fluorine, and oxygen in a range from a surface of the positive electrode active material particle to an inside of the positive electrode active material particle (see Li1.01Co0.99Mg0.005Al0.005Ti0.01O1.995F0.005, [0029]), wherein the positive electrode active material comprises titanium in the superficial portion of the positive electrode active material ([0013]–[0015]); wherein an atomic ratio of titanium to cobalt in the superficial portion of the positive electrode active material particle measured by a TEM-EDX point analysis is between 0.10 and 0.18 ([0013]–[0015]); wherein a relative value of a concentration of a representative element is greater than or equal to 0.4 and less than or equal to 1.5 when a surface of the positive electrode active material particle is subjected to an XPS analysis and a concentration of cobalt is defined as 1 ([0013]–[0015]); wherein titanium is further present in the positive electrode active material particle ([0013]–[0015]), and wherein a relative value of a concentration of titanium is greater than or equal to 0.05 and less than or equal to 0.4 when a surface of the positive electrode active material particle is subjected to an XPS analysis and a concentration of cobalt is defined as 1 ([0013]–[0015]), wherein at least one of magnesium and fluorine is present in a superficial portion of one of the plurality of the positive electrode active material particles ([0013]–[0015]) to improve high temperature storage and cycle performance at high voltages (see positive electrode material, [0011]). Chen and Liu are analogous art because they are directed to positive electrode active material particles including lithium cobaltate. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the positive electrode active material particle of Chen with the superficial portion of Liu in order to improve high temperature storage and cycle performance at high voltages.
Although Liu does not explicitly disclose the atomic ratio is measured by a TEM-EDX point analysis and/or XPS analysis, the claims are drawn to a product and the method of measuring the atomic ratio of the product does not structural differentiate the product. Therefore, Liu discloses the atomic ratio that could be measured by a TEM-EDX point analysis and/or analysis.

Claim(s) 24, 27, 43, and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satow (US 2016/0013478 A1) as applied to claim(s) 4, 18, 37, and 38 above, and further in view of Liu (CN 102610806 A).
Regarding claim 24, 27, 43, and 44, Satow discloses all claim limitations set forth above, but does not explicitly disclose a lithium-ion secondary battery:
wherein a relative value of a concentration of the representative element is greater than or equal to 0.4 and less than or equal to 1.5 when a surface of the positive electrode active material is subjected to an XPS analysis and a concentration of cobalt is defined as 1;
wherein a relative value of a concentration of titanium is greater than or equal to 0.05 and less than or equal to 0.4 when a surface of the positive electrode active material is subjected to an XPS analysis and a concentration of cobalt is defined as 1; and
wherein an atomic ratio of titanium to cobalt in the superficial portion of the positive electrode active material measured by a TEM-EDX point analysis is between 0.10 and 0.18.
Liu discloses a lithium-ion secondary battery comprising a positive electrode, the positive electrode comprising a positive electrode active material particle comprising lithium cobaltate (FIG. 2, [0012]), wherein the positive electrode active material particle comprises titanium, magnesium, fluorine, and oxygen in a range from a surface of the positive electrode active material particle to an inside of the positive electrode active material particle (see Li1.01Co0.99Mg0.005Al0.005Ti0.01O1.995F0.005, [0029]), wherein the positive electrode active material comprises titanium in the superficial portion of the positive electrode active material ([0013]–[0015]); wherein an atomic ratio of titanium to cobalt in the superficial portion of the positive electrode active material particle measured by a TEM-EDX point analysis is between 0.10 and 0.18 ([0013]–[0015]); wherein a relative value of a concentration of a representative element is greater than or equal to 0.4 and less than or equal to 1.5 when a surface of the positive electrode active material particle is subjected to an XPS analysis and a concentration of cobalt is defined as 1 ([0013]–[0015]); wherein titanium is further present in the positive electrode active material particle ([0013]–[0015]), and wherein a relative value of a concentration of titanium is greater than or equal to 0.05 and less than or equal to 0.4 when a surface of the positive electrode active material particle is subjected to an XPS analysis and a concentration of cobalt is defined as 1 ([0013]–[0015]), wherein at least one of magnesium and fluorine is present in a superficial portion of one of the plurality of the positive electrode active material particles ([0013]–[0015]) to improve high temperature storage and cycle performance at high voltages (see positive electrode material, [0011]). Satow and Liu are analogous art because they are directed to positive electrode active material particles including lithium cobaltate. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the positive electrode active material particle of Satow with the superficial portion of Liu in order to improve high temperature storage and cycle performance at high voltages.

Claim(s) 49, 50, 55, 56, 61, and 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satow (US 2016/0013478 A1) as applied to claim(s) 3, 4,  and 59 above, and further in view of Oya et al. (US 2013/0230770 A1, hereinafter Oya).
Regarding claims 49, 50, 55, and 56, Satow discloses all claim limitations set forth above, but does not explicitly disclose a lithium-ion secondary battery:
wherein a positive electrode active material layer comprises the positive electrode active material and a conductive additive, and
wherein the conductive additive comprises carbon fiber; and
wherein the carbon fiber comprises carbon nanofiber or carbon nanotube.
Oya discloses a positive electrode active material layer comprising a carbon nanofiber o carbon nanotube as a conductive additive to improve the conductivity of the positive electrode (see conductive assistant, [0052]). Satow and Oya are analogous art because they are directed to lithium-ion secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the carbon fiber of Satow with the carbon nanofiber or carbon nanotube of Oya in order to improve the conductivity of the positive electrode.

Claim(s) 53, 54, 57, and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 105024047 A) as applied to claim(s) 47, 48, 51, and 52 above, and further in view of Oya (US 2013/0230770 A1).
Regarding claims 53, 54, 57, and 58, Chen discloses all claim limitations set forth above, but does not explicitly disclose a lithium-ion secondary battery:
wherein the carbon fiber comprises carbon nanofiber or carbon nanotube.
Oya discloses a positive electrode active material layer comprising a carbon nanofiber o carbon nanotube as a conductive additive to improve the conductivity of the positive electrode (see conductive assistant, [0052]). Chen and Oya are analogous art because they are directed to lithium-ion secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the carbon fiber of Chen with the carbon nanofiber or carbon nanotube of Oya in order to improve the conductivity of the positive electrode.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725